

ORION ENGINEERED CARBONS LLC
2018 Restricted Stock Unit Award
Notice of Grant




PARTICIPANT NAME:     Corning Painter
PARTICIPANT ID:      CEO
GRANT DATE:      November 2, 2018
NUMBER OF RESTRICTED STOCK UNITS:1    35,817


We are pleased to inform you that, pursuant to the Orion Engineered Carbons S.A.
2014 Omnibus Incentive Compensation Plan, you have been made an award of
restricted stock units, subject to the terms and conditions set forth in the
attached Award Agreement.
* * *
ORION ENGINEERED CARBONS LLC
Restricted Stock Unit
Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”) is entered into by
and between Orion Engineered Carbons LLC (the “Company”) and you (the
“Participant”) pursuant and subject to the Orion Engineered Carbons S.A. 2014
Omnibus Incentive Compensation Plan, as may be amended from time to time (the
“Omnibus Plan”). All capitalized terms not defined in this Agreement shall have
the meaning stated in the Omnibus Plan. If there is any inconsistency or
conflict between the terms of this Agreement and the terms of the Omnibus Plan,
the terms of the Omnibus Plan shall control and govern unless this Agreement
expressly states that an exception to the Omnibus Plan is being made.
1.Grant of Restricted Stock Units. On the terms and conditions set forth below,
the Company hereby grants to the Participant the number of restricted stock
units set forth in the Notice of Grant (such number of restricted stock units,
the “Restricted Stock Units”).
2.Vesting; Settlement.
(a)The Restricted Stock Units are subject to forfeiture until they vest.
One-third of the Restricted Stock Units will vest and become non-forfeitable on
        -1-
SC1:4723898.2

--------------------------------------------------------------------------------



each of the first, second and third anniversary of the date you commenced
employment with the Company (the “Start Date”) (each anniversary, a “Scheduled
Vesting Date”), subject to the Participant’s service as an employee of the
Company through the applicable Scheduled Vesting Date.
(b)Any unvested Restricted Stock Units shall vest and become non-forfeitable
upon the termination of employment of the Participant by the Company without
Cause, by the Participant for Good Reason or due to death or Disability (each an
“Acceleration Event”) (the earliest to occur of the Scheduled Vesting Date or
the date an Acceleration Event occurs, the “Vesting Date”), subject to execution
and subsequent effectiveness of a Release, as defined below.
(c)Upon vesting, a number of Shares in Orion Engineered Carbons S.A. equal to
the number of Restricted Stock Units that vest (or, at the Company’s election,
an amount of cash equal to the Fair Market Value of such number of Shares) shall
be delivered to Participant as soon as administratively feasible after the
Vesting Date and in no event later than 45 days following the Vesting Date (the
date the Shares are so delivered, the “Delivery Date”).




SC1:4723898.2

--------------------------------------------------------------------------------



3.Forfeiture; Release.
(a)General. Except as otherwise provided in Section 2(b), if the Participant’s
employment with the Company is terminated for any reason prior to the Scheduled
Vesting Date, all Restricted Stock Units shall immediately be forfeited.
(b)Release. In the case of the Participant’s termination by the Company without
Cause or by the Participant for Good Reason, the Participant shall, as a
condition to receiving delivery of any Shares (or cash) under this Agreement,
execute an agreement providing for a general release of claims in favor of the
Company in the form required by certain terms of the Participant’s employment
agreement terms reflected in the Offer Letter of Orion Engineered Carbons S.A.
dated September 2, 2018 (the “Release”) and the Release must be executed by the
Participant and become irrevocable prior to the date the delivery of Shares with
respect to the Restricted Stock Units is scheduled to be made pursuant to
Section 2(c); provided that if the Release is executed after such time, the
Restricted Stock Units and any right to receive Shares or cash in respect
thereof shall be forfeited.
4.Definitions.
(a)“Cause” has the definition set forth in the Participant’s offer letter with
Orion Engineered Carbons S.A., dated September 2, 2018.
(b)“Disability” means a Participant’s incapacity due to physical or mental
illness resulting in the Participant having been substantially unable to perform
his or her duties hereunder for a continuous period of 180 days.
(c)“Good Reason” has the meaning set forth in the Participant’s offer letter
with Orion Engineered Carbons S.A., dated September 2, 2018.
5. Dividends. The Participant shall not be entitled to receipt of any dividends
or other distributions paid on Shares prior to the Delivery Date.
6.Adjustments. If any change is made to the outstanding Shares or the capital
structure of the Company, the Restricted Stock Units will be adjusted as
contemplated by Section 1.6.3 of the Omnibus Plan.
7.Withholding for Taxes. The delivery of Shares under this Plan is conditioned
on the Participant’s satisfaction of any applicable taxes in accordance with
Section 3.2 of the Omnibus Plan.
8.Clawback/Recapture Policy. The Restricted Stock Units shall be forfeited, and
following the delivery of Shares (or cash), the Company shall be entitled to
receive, and the Participant shall be obligated to repay the Company immediately
upon demand therefor, the Fair Market Value of the Shares (determined as of the


SC1:4723898.2

--------------------------------------------------------------------------------



Scheduled Vesting Date) and the amount of cash (to the extent that any cash was
delivered in lieu of Shares) delivered, net of any taxes withheld on the
original payment to the Participant if, as determined by the Committee in its
discretion:
(a)A material downward restatement of the Company’s financial statements with
respect to any period between the Start Date and the final Vesting Date;
(b)The Participant violates any confidentiality, non-competition or
non-solicitation obligation to the Company, including but not limited to those
set forth in any employment agreement or offer letter between the Participant
and the Company and/or Orion Engineered Carbons S.A.; or
(c)The Participant’s employment is terminated due to Cause that existed during
the period between the Start Date and the final Vesting Date.
9.Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the Shares underlying the Restricted Stock Units granted under
this Agreement unless and until the Restricted Stock Units vest and are settled
by the issuance of such Shares.
10.Employment. Neither the granting of the Restricted Stock Units nor any term
or provision of the Notice of Grant or this Agreement shall confer, constitute
or be evidence of any understanding, express or implied, on the part of the
Company or any of its subsidiaries to guarantee the Participant’s continued
employment with the Company.
11.Disposition or Pledge of Restricted Stock Units.
(a)The Participant may not dispose (including pledge and otherwise encumber) of
any unvested Restricted Stock Units, unless the Participant requests to do so in
writing and the Committee consents to same in writing. The same applies to any
transactions which, from an economic perspective, are similar to a disposition
of unvested Restricted Stock Units.
(b)The Committee's consent to a disposal by a Participant to a legal entity
controlled and solely represented by such Participant or to a member of his/her
family shall not unreasonably be withheld.
12.Compliance with Securities Laws. The Company will not be required to deliver
any certificates in respect of Restricted Stock Units pursuant to this
Agreement, if, in the discretion of the Committee (or its delegate), such
issuance would violate any applicable securities laws or stock exchange and
other regulatory requirements. Prior to the vesting of or issuance of any
certificates in respect of Restricted Stock Units pursuant to this Agreement,
the Company may require that the Participant (or the Participant’s legal
representative upon the Participants’ death or Disability, as applicable) enter
into such written representations, warranties and agreements as the


SC1:4723898.2

--------------------------------------------------------------------------------



Company may reasonably request in order to comply with applicable laws or with
this Agreement.
13.Amendment. This Agreement may be amended by the Committee at any time,
provided that, except as otherwise provided in the Director Plan, no such
amendment, without the written consent of the Participant, shall materially
adversely impair the rights of the Participant granted hereunder.
14.Miscellaneous.
(a)Compliance with Section 409A. The Restricted Stock Units are intended to be
exempt from Section 409A, and this Agreement shall be interpreted, administered
and construed to give effect to such intent. If any payment or delivery to be
made under this Agreement would be subject to the limitations in Section
409A(a)(2)(B) of the Code, the payment or delivery will be delayed until six
months after the Participant’s separation from service (or earlier death) in
accordance with the requirements of Section 409A. Each payment or delivery under
this Agreement will be treated as a separate payment or delivery for purposes of
Section 409A.
(b)Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.
(c)Entire Agreement. This Agreement, the Notice of Grant and the Omnibus Plan
contain the entire agreement between the parties with respect to the
transactions contemplated hereunder and supersede any prior arrangements or
understandings with respect thereto, written or oral. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement, including the Omnibus Plan and any and all
attachments hereto.
(d)Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent and
distribution.
(e)Repatriation. If the Participant is resident outside of the United States,
the Participant agrees as a condition of the grant of the Restricted Stock Units
to repatriate all payments attributable to the Restricted Stock Units acquired
under the Omnibus Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the Restricted Stock Units once vested) if
required by and in accordance with local foreign exchange rules and regulations
in the Participant’s country of residence. In addition, the Participant also
agrees to take any and all actions, and consent to any and


SC1:4723898.2

--------------------------------------------------------------------------------



all actions taken by the Company and its subsidiaries, as may be required to
allow the Company and its subsidiaries to comply with local laws, rules and
regulations in the Participant’s country of residence. Finally, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence.
(f)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.
(g)CONSENT TO JURISDICTION. BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY
AND IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT LOCATED IN NEW YORK, NEW YORK, U.S.A. IN RESPECT OF ANY MATTER
HEREUNDER. This includes any action or proceeding to compel arbitration or to
enforce an arbitration award.
(h)No Right to Future Grants.  The grant of the Restricted Stock Units is
voluntary and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past.  All
decisions with respect to future grants, if any, will be at the sole discretion
of the Committee. Notwithstanding any other agreement with the Participant, the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the underlying Shares is unknown and cannot be predicted with
certainty. No claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the underlying Shares and the Participant
irrevocably releases the Committee, the Company and/or its subsidiaries (and
their respective directors and officers) from any such claim that may arise.
 The Omnibus Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Omnibus Plan.  The Participant’s participation in the
Omnibus Plan is voluntary. Any amendment, modification, or termination of the
Omnibus Plan shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment with the Company and/or its
subsidiaries.
15.Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement.


SC1:4723898.2

--------------------------------------------------------------------------------



16.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Omnibus Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
17.Employee Data Privacy.  The Participant hereby explicitly consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Omnibus Plan.
The Participant understands that the Company holds certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Restricted
Stock Units or any other entitlement, for the purpose of implementing,
administering, and managing the Omnibus Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting the
Company in the implementation, administration, and management of the Omnibus
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local Human Resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Omnibus Plan, including any requisite transfer of such Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any Restricted Stock Units or Shares acquired. The Participant
understands that Data will be held only as long as is necessary to implement,
administer, and manage the Participant’s participation in the Omnibus Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local Human
Resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Omnibus Plan (and may result in the forfeiture of unvested
Restricted Stock Units). For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Company’s General Counsel or
head of Human Resources.  
18.Acceptance. The Participant hereby acknowledges receipt of a copy of the
Omnibus Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Restricted Stock Units subject to
all of the terms and conditions of the Omnibus Plan and this Agreement. The
Participant acknowledges that there may be tax consequences upon the vesting or
disposition of


SC1:4723898.2

--------------------------------------------------------------------------------



the Restricted Stock Units and that the Participant has been advised to consult
a tax advisor prior to such vesting, settlement or disposition.
IN WITNESS WHEREOF, this Agreement has been executed by the Company and accepted
by the Participant, effective as of the date first above written.


ORION ENGINEERED CARBONS LLC 








Name: Jeffrey C. Malenky
Title: Senior Vice President, Global Human Resources









1 Note: Number of restricted stock units equals one-million USD ($1,000,000)
divided by the closing price of the Company’s common stock on the NYSE on
November 2, 2018 ($ 27.92


SC1:4723898.2